DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 2, 2021 and September 8, 2021 are being considered by the examiner.

Response to Amendment
Claims 1-25 are pending, with claims 5, 6, 8, 11, 12 and 23 including amendments.

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are definite, and that one of ordinary skill would understand the secondary index is generated by using the information in the query rule and the data. Remarks on page 9. One of ordinary skill in the art may understand that information is used in some manner to generate the secondary index; however, one of ordinary skill in the art would not understand from the claim language and in light of the Specification the meaning to be clear, 
Applicant further argues that paragraphs [0050]-[0050] provide examples on how the query rule is used to generate the secondary index. Id. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., meaning of “generating a secondary index…based on a query rule of the data table and the data,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant presents similar arguments with respect to the dependent claims. These arguments are not found persuasive for similar reasons as the independent claims.
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. MPEP 2173.02. The rejections under 35 USC 112 are being maintained.
Applicant arguments with respect to 35 USC 103 that the prior art fails to disclose “data row in a data table,” “index row in the data table,” and “the data row stores primary index and data” while “index row stores primary index and secondary index” have been fully considered but they are not persuasive. Bi is considered to disclose data tables, along with primary and secondary indices. E.g., figure 2 and paragraphs [0026], [0028], [0032] and [0048]. Jiang discloses 
Jiang discloses that a single row in table can correspond to multiple index entry rows in index table. E.g., figure 2 and paragraph [0048]. Since Bi discloses multiple indices, and Jiang discloses single row in table can correspond to multiple index entry rows in index table, it would have been obvious to combine to allow for enhanced manner for data access.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 relates to the generation of a primary index for indexing data to be stored. A secondary index is generated to index the primary index. The secondary index is "based on a query rule of the data table and the data": what is meant by a "query rule" in relation to the indexes is not clear and not defined in the application; indeed, how a query rule would define an index cannot be understood. Additionally, writing the primary and secondary indexes in the data table cannot be considered clear by the skilled person as the aim of the indexes is to easily retrieve the data and therefore does not aim at being stored with the data in the data table. Dependent claims 2-10 are considered to be rejected for at least the same reasons as claim 1.
Claim 4 recites: “acquiring index configuration information of the data table, the index configuration information indicating the query rule of the data table; and generating the 
Claim 11 has similar issues as claim 1. Specifically, it is unclear what is meant by “the index row storing a primary index for indexing the data and a secondary index for indexing the primary index.” It is unclear how “a data row” is “associated with the index row based on the primary index in the index row, the data row storing the primary index and the data.” It is also noted that there is no positive determination that the row matches the data row, which makes the acquiring step optional based on the claim being a method. Dependent claims 12-21 are considered to be rejected for at least the same reasons as claim 1.
Claim 22 relates to the generation of a primary index for indexing data to be stored. A secondary index is generated to index the primary index. The secondary index is "based on a query rule of the data table and the data": what is meant by a "query rule" in relation to the indexes is not clear and not defined in the application; indeed, how a query rule would define an index cannot be understood. Additionally, writing the primary and secondary indexes in the data table cannot be considered clear by the skilled person as the aim of the indexes is to easily retrieve the data and therefore does not aim at being stored with the data in the data table.
Claim 23 has similar issues. Specifically, it is unclear what is meant by “the index row storing a primary index for indexing the data and a secondary index for indexing the primary index.” It is unclear how “a data row” is “associated with the index row based on the primary index in the index row, the data row storing the primary index and the data.” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11, 12-14 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (U.S. Publication No. 2018/0276262 A1, hereinafter referred to as “Bi”) in view of Jiang (U.S. Publication No. 2020/0073863 A1, hereinafter referred to as “Jiang,” that has a priority date of August 31, 2018).
a method for storing data, the method comprising: (e.g., abstract and paragraph [0002])
generating, for to-be-stored data, a primary index for indexing the data; (primary index is generated for indexing data)(e.g., abstract, figure 2 and paragraphs [0028] and [0048]) 
writing the primary index and the data into a data row in a data table; (a primary index of a data object is obtained – row identifier of the primary index includes at least one field)(e.g., figure 2 and paragraph [0028])
generating a secondary index for indexing the primary index based on a query rule of the data table and the data; and ("Determine a row identifier of a secondary index of the data object according to the row identifier of the primary index". The indexes are used for querying the data and therefore respond to "query rules", as far as it can be understood.)(e.g., figure 2 and paragraph [0029])
writing the secondary index and the primary index into an index row in the data table. (determining a row identifier of a secondary index of the data object according to the row identifier of the primary index)(e.g., figure 2 and paragraphs [0029]-[0031]).
On the other hand, Jiang, which relates to facilitating efficient indexing in a database system (title), does disclose writing the secondary index and the primary index into an index row in the data table. (single row in table can correspond to multiple index entry rows in index table)(e.g., figure 2 and paragraph [0048]).
Bi discloses all of the limitations, except for the writing the secondary index and the primary index into an index row in the data table. In Bi, the secondary index is indexing the primary index. On the other hand, Jiang, which relates to facilitating efficient indexing in a database system (title), does disclose that it is known to include a single row in a table that 
 
Regarding claim 2, Bi in view of Jiang discloses the method according to claim 1. Bi and Jiang further discloses wherein the data records information related to an entity in a knowledge base, and generating the primary index comprises: acquiring an identifier of the entity from the data; and (indices are based on a row identifier)(Bi: e.g., figure 2 and paragraph [0028])(Jiang: e.g., paragraphs [0045]
generating the primary index based on the identifier of the entity. (primary index includes row identifier that is based on a data object and includes at least one field)(Bi: e.g., figure 2 and paragraph [0021]).

Regarding claim 3, Bi in view of Jiang discloses the method according to claim 1. Bi in view of Jiang wherein writing the primary index and the data into the data row comprises: writing the primary index as a key of the data row into the data row; and (primary-index rowkey and a secondary-index rowkey each include a section)(Bi: e.g., paragraph [0042])(Jiang: paragraphs [0047]-[0048])
writing the data as a value of the data row into the data row. (data is written as a value of the data row into the data row)(Bi: e.g., paragraph [0042])(Jiang: paragraphs [0047]-[0048])

Regarding claim 5, Bi in view of Jiang discloses the method according to claim 1. Bi in view of Jiang further discloses wherein the data table is for storing one or more attribute values of the entity in the knowledge base, and/or a corresponding relationship between the entity and one or more objects, and the query rule comprises at least one of: querying an entity having a specific attribute value; querying an entity having a specific relationship to a specific object; querying an out-edge relationship between a specific entity and a specific object; querying an in-edge relationship between a specific entity and a specific object; querying data related to a specific entity; querying an entity having a specific out edge relationship; and querying an entity having a specific in edge relationship, wherein the in edge relationship and the out edge relationship are based on a triplet in a form of subject-predicate-object (SPO). (database that stores entities and attributes are searched – it is noted claim only requires one or more objects)(Bi: e.g., paragraphs [0008], [0042] and [0057])(Jiang: e.g., paragraph [0045]). 

Regarding claim 6, Bi in view of Jiang discloses the method according to claim 1. Bi further discloses wherein generating the secondary index comprises: determining a starting primary key of the data table; and generating the secondary index by using the starting primary key of the data table as a prefix of the secondary index. (e.g., figure 2 and paragraphs [0028]-[0035]).

Regarding claim 7, Bi in view of Jiang discloses the method according to claim 1. Bi further discloses wherein writing the secondary index and the primary index into the index row comprises: writing the secondary index as a key of the index row into the index row; and writing the primary index as a value of the index row into the index row. (e.g., figure 2 and paragraphs [0028]-[0035], [0037] and [0042]).

Regarding claim 11, Bi discloses a method for querying data, the method comprising: (e.g., figure 3 and paragraph [0011])
determining an index row that matches a query request from one or more index rows of a data table, in response to receiving the query request for data stored in the data table, the index row storing a primary index for indexing the data and a secondary index for indexing the primary index; (query request is received)(e.g., figure 3 and paragraphs [0044]-[0047])
determining, from one or more data rows of the data table, a data row associated with the index row based on the primary index in the index row, the data row storing the primary index and the data; (e.g., figures 2-3 and paragraphs [0045]-[0048])
determining whether the index row matches the data row; and (e.g., figure 3 and paragraphs [0045]-[0051])
acquiring, in response to the index row matching the data row, the data from the data row as a response to the query request. (data in the data object is obtained)(e.g., figure 3 and paragraphs [0044]-[0047]).

On the other hand, Jiang, which relates to facilitating efficient indexing in a database system (title), does disclose index rows of a data table and the index row storing a primary index for indexing the data and a secondary index for indexing the primary index; (single row in table can correspond to multiple index entry rows in index table)(e.g., figure 2 and paragraph [0048]).
It would have been obvious to combine Jiang with Bi for the same reasons as set forth in claim 1, above.

Regarding claim 12, Bi in view of Jiang discloses the method according to claim 11. Bi in view of Jiang further discloses wherein the data table is for storing one or more attribute values of an entity in a knowledge base, and/or a corresponding relationship between the entity and one or more objects, and the query request is for querying at least one of: an entity having a specific attribute value; an entity having a specific relationship to a specific object; an out-edge relationship between a specific entity and a specific object; an in-edge relationship between a specific entity and a specific object; data related to a specific entity; an entity having a specific out edge relationship; and an entity having a specific in edge relationship, wherein the in edge relationship and the out edge relationship are based on a triplet in a form of subject-predicate-object (SPO). (database that stores entities and attributes are searched – it is noted claim only requires one or more objects)(Bi: e.g., paragraphs [0008], [0042] and [0057])(Jiang: e.g., paragraph [0045]). 

further comprising: removing the index row from the data table, in response to determining that the index row does not match the data row. (e.g., paragraphs [0012], [0049], [0051] and [0065]).

Regarding claim 14, Bi in view of Jiang discloses the method according to claim 11. Bi further discloses wherein determining the index row from the one or more index rows comprises: determining at least one part of the secondary index at least based on a keyword in the query request; and (e.g., paragraphs [0048], [0055] and [0060])
determining the index row that matches the at least one part of the secondary index from the one or more index rows. (e.g., paragraphs [0060]-[0063]).

Regarding claim 22, Bi discloses an apparatus for storing data, the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (e.g., paragraphs [0014] and [0080])
generating, for to-be-stored data, a primary index for indexing the data; (primary index is generated for indexing data)(e.g., abstract, figure 2 and paragraphs [0028] and [0048])
writing the primary index and the data into a data row in a data table; (a primary index of a data object is obtained – row identifier of the primary index includes at least one field)(e.g., figure 2 and paragraph [0028])
generating a secondary index for indexing the primary index based on a query rule of the data table and the data; and ("Determine a row identifier of a secondary index of the 
writing the secondary index and the primary index into an index row in the data table. (determining a row identifier of a secondary index of the data object according to the row identifier of the primary index)(e.g., figure 2 and paragraphs [0029]-[0031]).
On the other hand, Jiang, which relates to facilitating efficient indexing in a database system (title), does disclose writing the secondary index and the primary index into an index row in the data table. (single row in table can correspond to multiple index entry rows in index table)(e.g., figure 2 and paragraph [0048]).
It would have been obvious to combine Jiang with Bi for the same reasons set forth in claim 1, above.

Regarding claim 23, Bi discloses an apparatus for querying data, the apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (e.g., paragraphs [0014] and [0080])
determining an index row that matches a query request from one or more index rows of a data table, in response to receiving the query request for data stored in the data table, the index row storing a primary index for indexing the data and a secondary index for indexing the primary index; (query request is received)(e.g., figure 3 and paragraphs [0044]-[0047])
determining, from one or more data rows of the data table, a data row associated with the index row based on the primary index in the index row, the data row storing the primary index and the data; (e.g., figures 2-3 and paragraphs [0045]-[0048])
determining whether the index row matches the data row; and (e.g., figure 3 and paragraphs [0045]-[0051])
acquiring, in response to the index row matching the data row, the data from the data row as a response to the query request. (data in the data object is obtained)(e.g., figure 3 and paragraphs [0044]-[0047]).
However, the italicized features do not appear to be disclosed, because the first and second indices do not appear to be in a data table. 
On the other hand, Jiang, which relates to facilitating efficient indexing in a database system (title), does disclose index rows of a data table and the index row storing a primary index for indexing the data and a secondary index for indexing the primary index; (single row in table can correspond to multiple index entry rows in index table)(e.g., figure 2 and paragraph [0048]).
It would have been obvious to combine Jiang with Bi for the same reasons as set forth in claim 1, above.

Regarding claim 24, Bi in view of Jiang discloses a non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, implements the method according to claim 1. (Bi: e.g., paragraphs [0015] and [0094]).

 a non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, implements the method according to claim 11. (Bi: e.g., paragraphs [0015] and [0094]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jiang and in further view of Du et al. (U.S. Publication No. 2020/0210496 A1, hereinafter referred to as “Du”).
Regarding claim 4, Bi in view of Jiang discloses the method according to claim 1. However, neither reference appears to specifically disclose wherein generating the secondary index comprises: acquiring index configuration information of the data table, the index configuration information indicating the query rule of the data table; and generating the secondary index based on the index configuration information and the data. 
As stated in the 35 USC 112 rejection section above, it unclear what is meant by generating the secondary index based on the index configuration information and the data, along with the index configuration information indicating the query rule of the data table. In the interest of compact prosecution, a general search found Du, which relates to a distributed search method, index update method, system, server, and computer device (title), does disclose wherein generating the secondary index comprises: acquiring index configuration information of the data table, the index configuration information indicating the query rule of the data table; and generating the secondary index based on the index configuration information and the data. (index configuration information includes splitting rule that is used for index creation.)(e.g., figures 1 and 3 and paragraphs [0008], [0010], [0024], [0083] and [0084]).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jiang and in further view of Abadi et al. (U.S. Publication No. 2011/0302226 A1, hereinafter referred to as “Abadi”).
Regarding claim 8, Bi in view of Jiang discloses the method according to claim 1. Jiang further discloses further comprising: updating the data in response to receiving a request to update the data stored in the data row; (the data is updated in response to receiving a request to update the data)(e.g., paragraphs [0049], [0050], [0064] and [0065])
Bi in view of Jiang discloses generating a new secondary index for indexing the primary index based on updated data and the query rule; and (new secondary index is generated)(Bi: e.g., figure 3)(Jiang: e.g., paragraphs [0049], [0050], [0064] and [0065])
Jiang further discloses writing the new secondary index and the primary index into another index row in the data table, (single row in table can correspond to multiple index entry rows in index table)(e.g., figure 2 and paragraph [0048]).
wherein removal of the index row from the data table is delayed until a data query is executed. (wherein clause – it is unclear whether step is required within the method, because there is no positive recitation of the index row being removed. The method does not appear to require a data query being executed, and therefore, it is unclear how this wherein clause should be treated)
However, neither reference appears to specifically disclose wherein removal of the index row from the data table is delayed until a data query is executed. 
On the other hand, Abadi, which relates to data loading (title), does disclose wherein removal of the index row from the data table is delayed until a data query is executed. (self-tuning databases monitor query workloads and query execution plans and create or remove indices in response.)(e.g., paragraph [0063]).
It would have been obvious to combine Jian with Bi for the reasons set forth in claim 1, above. However, neither reference discloses removal of the index row from the data table is delayed until a data query is executed. On the other hand, Abadi provides that it is known to remove indices in response to execution of queries. This provides an effective manner to tune and optimize a database. Therefore, it would have been obvious to incorporate the delaying of removing index data as disclosed in Abadi to the Bi-Jiang combination to provide an effective manner to update the index and to optimize the database.

Claims 9, 10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jiang and in further view of Cheng et al. (U.S. Publication No. 2016/0132535 A1, hereinafter referred to as “Cheng”).
further comprising: storing the data table in a storage apparatus implemented using a first storage medium; caching the index row into a primary cache implemented using a second storage medium; and caching the data row into a secondary cache implemented using a third storage medium. 
On the other hand, Cheng, which relates to an acceleration method for database using index value operation and mixed-mode leveled cache (title), does disclose further comprising: storing the data table in a storage apparatus implemented using a first storage medium; caching the index row into a primary cache implemented using a second storage medium; and caching the data row into a secondary cache implemented using a third storage medium. (multiple storage mediums are used for storing data. Mixed-mode leveled cache. The file records in the database satisfying the plurality of field conditions are listed according to the index value)(e.g., abstract and paragraphs [0024], [0045], [0046] and [0059])
It would have been obvious to combine Jian with Bi for the reasons set forth in claim 1, above. However, neither reference discloses caching and using different media. On the other hand, Chengdoes provide that it is known using index value operation and mixed-mode leveled cache to accelerate queries. E.g., paragraph [0001]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the cache techniques as disclosed in Chengdu the Bi-Jiang combination to accelerate the queries by utilizing different storage mediums and a mixed-mode leveled cache to accelerate queries being processed within the Bi-Jiang combination.

wherein an access speed of the second storage medium exceeds an access speed of the third storage medium, and the access speed of the third storage medium exceeds an access speed of the first storage medium. (different sized storage capacities – it is known to those of ordinary skill in the art that storage sized capacities correlates to access speed – time is saved due to smaller data storage capacities)(e.g., paragraphs [0024], [0045] and [0062]).

Regarding claim 17, Bi in view of Jiang discloses the method according to claim 11. However, neither reference appears to specifically disclose wherein the data table is stored in a storage apparatus implemented using a first storage medium, at least a part or the one or more index rows is cached into a primary cache implemented using a second storage medium, and determining the index row from the one or more index rows comprises: determining whether the index row is cached into the primary cache; determining the index row from the primary cache, in response to determining that the index row is cached into the primary cache; and determining the index row from the storage apparatus, in response to determining that the index row is missing in the primary cache. 
On the other hand, Cheng, which relates to an acceleration method for database using index value operation and mixed-mode leveled cache (title), does disclose wherein the data table is stored in a storage apparatus implemented using a first storage medium, at least a part or the one or more index rows is cached into a primary cache implemented using a second storage medium, and determining the index row from the one or more index rows comprises: determining whether the index row is cached into the primary cache; determining the index row from the primary cache, in response to determining that the index row is cached into the primary cache; and determining the index row from the storage apparatus, in response to determining that the index row is missing in the primary cache. (multiple storage mediums are used for storing data. Mixed-mode leveled cache. The file records in the database satisfying the plurality of field conditions are listed according to the index value – fields are checked to determine appropriate index to use)(e.g., abstract and paragraphs [0024], [0031], [0033], [0045], [0046] and [0059])
It would have been obvious to combine Cheng with Bi and Jiang for the same reasons as set forth in claim 9, above. 

Regarding claim 18, Bi in view of Jiang in view of Cheng discloses the method according to claim 17. Cheng further discloses further comprising: caching the index row into the primary cache, in response to the index row being determined from the storage apparatus. (data is added to the cache in response to the query)(e.g., paragraph [0068]).

Regarding claim 19, Bi in view of Jiang discloses the method according to claim 17. However, neither reference appears to specifically disclose wherein at least a part of the one or more data rows is cached into a secondary cache implemented using a third storage medium, and determining the data row from the one or more data rows comprises: determining whether the data row is cached into the secondary cache; determining the data row from the secondary cache, in response to determining that the data row is cached in the secondary cache; and determining the data row from the storage apparatus, in response to determining that the data row is missing in the secondary cache. 
 wherein at least a part of the one or more data rows is cached into a secondary cache implemented using a third storage medium, and determining the data row from the one or more data rows comprises: determining whether the data row is cached into the secondary cache; determining the data row from the secondary cache, in response to determining that the data row is cached in the secondary cache; and determining the data row from the storage apparatus, in response to determining that the data row is missing in the secondary cache. (multiple storage mediums are used for storing data. Mixed-mode leveled cache. The file records in the database satisfying the plurality of field conditions are listed according to the index value)(e.g., abstract and paragraphs [0024], [0045], [0046] and [0059])
It would have been obvious to combine Cheng with Bi and Jiang for the same reasons as set forth in claim 9, above. 

Regarding claim 20, Bi in view of Jiang and in further view of Cheng discloses the method according to claim 19. Cheng further discloses further comprising: caching the data row into the secondary cache, in response to the data row being determined from the storage apparatus. (e.g., abstract and paragraphs [0024] and [0068]).

Regarding claim 21, Bi in view of Jiang and in further view of Cheng discloses the method according to claim 19. Cheng further discloses wherein an access speed of the second storage medium exceeds an access speed of the third storage medium, and the access speed of the third storage medium exceeds an access speed of the first storage medium. (different .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jiang and in further view of Choudhary et al. (U.S. Publication No. 2019/0146980 A1, hereinafter referred to as “Choudhary”).
Regarding claim 15, Bi in view of Jiang discloses the method according to claim 11. However, neither reference appears to specifically disclose wherein determining whether the index row matches the data row comprises: acquiring a first tag of the index row, the first tag identifying a first time when the index row is written into the data table; acquiring a second tag of the data row, the second tag identifying a second time when the data row is updated; and determining whether the first tag matches the second tag; and determining that the index row does not match the data row, in response to determining that the first tag does not match the second tag. 
On the other hand, Choudhary, which relates to reading own writes using context objects in a distributed database (title), does disclose wherein determining whether the index row matches the data row comprises: acquiring a first tag of the index row, the first tag identifying a first time when the index row is written into the data table; (first time is obtained)(e.g., abstract, paragraph [0025] and claim 9)
acquiring a second tag of the data row, the second tag identifying a second time when the data row is updated; and (second timestamp is obtained)(e.g., paragraph [0025] and claim 9) 
determining whether the first tag matches the second tag; and determining that the index row does not match the data row, in response to determining that the first tag does not match the second tag. (determination of a match of timestamps to determine whether particular write was propagated)(e.g., paragraphs [0017] and [0025] and claim 9).
It would have been obvious to combine Jiang with Bi for the reasons set forth in claim 1, above. However, neither reference appears to specifically disclose comparing timestamps of the index records. On the other hand, Choudhary discloses that it is known to use timestamp data to ensure that secondary index data is are up-to-date with respect to the primary index. E.g., paragraphs [0007]-[0008]. Therefore, it would have been obvious to incorporate the timestamp comparison as disclosed in Choudhary to the Bi-Jiang combination to improve data accuracy and ensure the primary and secondary indices are consistent with each other.
Regarding claim 16, Bi in view of Jiang and in further view of Choudhary discloses the method according to claim 15. Bi in view of Choudhary further discloses wherein determining whether the index row matches the data row further comprises: generating a set of secondary indexes based on the data in the data row, in response to determining that the first tag matches the second tag; (secondary indices are generated)(Bi: e.g., abstract and paragraphs [0006] and [0029])(Choudhary: e.g., paragraphs [0033] and [0035])
Bi further discloses determining whether the secondary index in the index row is included in the set of secondary indexes; (e.g., paragraphs [0029], [0032] and [0035])
determining that the index row matches the data row, in response to determining that the secondary index in the index row is included in the set of secondary indexes; and (secondary index includes data)(e.g., paragraphs [0029], [0032] and [0035])
determining that the index row does not match the data row, in response to determining that the secondary index in the index row is missing in the set of secondary indexes. (secondary index does not include data)(e.g., paragraphs [0029], [0032] and [0035]).
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD L BOWEN/Primary Examiner, Art Unit 2165